DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1=20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 14: the phrase “when the signal device is positioned within a predetermined distance from the electronic sensor” in the last 2 lines is vague as used. It is not clear how the signal device is positioned within a predetermined distance from the electronic sensor?
Furthermore, the use of "adapted to" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted to” to perform a function only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. The examiner suggestion would be to replace “adapted to” with “configured to”.
In claim 14: the first paragraph is confusing since it is not clear if the applicant intension is to positively claim the woodchipper, note the phrase “An automatic shutoff system for a woodchipper” in line 1, indicating an intended use of the woodchipper.   In this office action it is presumed that the claims are drawn to the combination of the woodchipper and the shutoff system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al (8,322,259).
Buchanan et al discloses in Figs. 1-8, an automatic shutoff woodchipper 100, comprising: a. a body having a central chamber; b. a blade 102 positioned in the central chamber; c. a motor, d. an electronic controller 112 adapted to generate an electronic shutoff signal; e. an electronic switch 636 operatively associated with the blade and in communication with the electronic controller to receive the electronic shutoff signal from the electronic controller, said electronic switch halting the operation of the blade upon receiving the electronic shutoff signal; f. a feed chute 106 having a mouth and a throat opening into the central chamber proximate the blade; g. an electronic sensor 110 positioned proximate the mouth and being in communication with the electronic controller to communicate RUNJ F500U116 13897256.1to the electronic controller an electronic proximity signal, the electronic controller generating said electronic shutoff signal upon receiving the electronic proximity signal from the electronic sensor (“The control circuitry 112 processes the signals from the sensor array 110 to determine whether the safety device 114, worn by the operator 108, has come between the sensor elements 110a, 110b. Once the control circuitry 112 detects the safety device 114 between the sensor array elements 110a, 110b, the control circuitry 112 generates a control signal to stop an operation of the machine 102, such as, for example, stopping the feed mechanism 106 from advancing, the cutting blades from cutting, or both” (col 6 lines 51-58); and h. a magnetic signal device 114 (Figs 1 and 6-7) in wireless communication with the electronic sensor 110, the electronic sensor and signal device generating said electronic proximity signal when the signal device is positioned within a predetermined distance from the electronic sensor (worn by the operator 108). Additionally, Buchanan et al discloses, a microprocessor (col 15 lines 14-28) a battery backup 634 (Fig. 5A) and a relay (Fig. 3 and 5C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a woodchipper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725